Citation Nr: 0907185	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  94-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 2, 
2002, for the award of service connection for a lower spine 
disorder.  

2.  Entitlement to service connection for neurogenic bladder.

3.  What evaluation is warranted for depression from July 2, 
2002?  

4.  What evaluation is warranted for a left carpal tunnel 
syndrome from June 13, 2006?

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for fibromyalgia.




REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 3, 1986, to 
August 8, 1986.  A total of 35 days.  All service was 
performed in peacetime.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).

Issues (2) through (6) on the title page are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A November 1989 Board decision denied service connection 
for a low back disorder.  

2.  A February 2002 Board decision granted service connection 
for "spinal lipoma" and de facto denied service connection 
for all other low back disabilities.  

3.  The RO construed July 2, 2002, as an application to 
reopen the claim for service connection for a low back 
disability, other than spinal lipoma.

4.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for a low back 
disability, other than a spinal lipoma, between February 2002 
and July 2, 2002.


CONCLUSIONS OF LAW

1.  The November 1989 and February 2002 Board decisions are 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

2.  The criteria for an effective date earlier than July 2, 
2002, for the award of service connection for a lower spine 
disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The Board begins by noting that as service connection for a 
low back disorder, an initial rating, and an effective date 
have been assigned the notice requirements of 38 U.S.C.A. 
§ 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  
 
VA has not obtained any records in connection with the 
Veteran's claim for an earlier effective date, as this claim 
is based upon evidence already in the claims file.  This is 
why the Board may adjudicate this claim and not remand it for 
a supplemental statement of the case.  The additional 
evidence submitted since the January 2006 statement of the 
case (which addressed the issue of entitlement to an 
effective date earlier than July 2, 2002, for the award of 
service connection for low back disorder) is not relevant to 
this claim.  See 38 C.F.R. § 20.1304(c) (2008).  VA did not 
provide the Veteran with an examination in connection with 
this claim, as it does not meet the statutory requirements 
for entitlement to a VA examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d)(2)(A) -(C) (West 2002); see also 38 
C.F.R. § 3.159(c)(4)(A)-(C) (2008).  In sum, there is no 
evidence of any VA error in assisting the appellant that 
reasonably affects the fairness of this adjudication.
 
The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim and has not 
suggested that there has been a VCAA deficiency as to this 
claim.  Hence, the case is ready for adjudication.  

Analysis

The Veteran claims that he should have been granted service 
connection for a low back disorder as of 1986-when he first 
filed his claim for service connection for a low back 
disability.

For background purposes, in August 1986, the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, for a "left hip injury."  In a 
January 1989 rating decision, the RO granted service 
connection for status post left tensor fascia lata release 
and trochanteric bursectomy, but denied entitlement to 
service connection for a low back injury.  The Veteran 
appealed.  In a December 1989 Board decision, it denied 
service connection for a low back disorder.  That decision is 
final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7104 (West 2002).

In August 1992, the Veteran filed an application to reopen 
the claim for service connection for a low back injury.  In 
December 1993, the RO denied reopening the claim.  The 
Veteran appealed.  In May 1996, the Board denied reopening 
the claim.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's decision to deny reopening the 
claim and remanded it back for further development.  In 
August 2000, the Board remanded the claim for additional 
development consistent with the Court's decision.  In 
February 2002, the Board reopened the claim for service 
connection for a low back disorder and granted service 
connection for "a spinal lipoma."

In May 2002, the RO effectuated the Board decision, granting 
service connection for a thoracic spinal lipomas and 
assigning a 10 percent evaluation, effective August 4, 1992.  

On July 2, 2002, the Veteran submitted a statement, wherein 
he disagreed with the effective date assigned for the lipoma, 
noting that it should go back to 1986 because the Board was 
"incorrect" in 1989.  

In November 2002, the RO issued a statement of the case as to 
the claim for entitlement to an effective date earlier than 
July 2, 2002, for the award of service connection for 
thoracic spinal lipoma.  Also, in November 2002, VA informed 
the Veteran that if he wanted to claim error in the 1989 
Board decision, he could file a motion for reconsideration 
with the Board and provided him with notice of what he would 
need to assert in the motion.  See November 25, 2002, letter 
to Veteran from the RO.  The Veteran did not submit a 
substantive appeal to the claim for entitlement to an 
effective date earlier than July 2, 2002, for the award of 
service connection for a thoracic spinal lipoma, and he has 
not contended he perfected an appeal as to this claim).

In December 2002, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, seeking to reopen claims and 
establish secondary conditions, one of which was a "chronic 
back strain."  VA provided the Veteran with a VA examination 
in October 2003, wherein the examiner opined that the chronic 
back problems were related to service.  In a December 2003 
rating decision, service connection for a low back disorder 
and assigned a 30 percent evaluation, effective July 2, 2002.  
This is the rating decision that is currently on appeal.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 38 
C.F.R. § 3.1(p).  The benefit sought must be identified, 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than July 2, 2002, 
for the award of service connection for PTSD is legally 
precluded.  The reasons follow.

The November 1989 and February 2002 Board decisions are 
final.  38 U.S.C.A. § 7104.  While there is likely no 
argument from the Veteran that the November 1989 Board 
decision is final as to the claim for service connection for 
a low back disorder, he may argue that the February 2002 
Board decision cannot be final as to the claim for service 
connection for a low back disorder/low back strain since the 
Board granted service connection for a "spinal lipoma" and 
made no direct mention of a denial of service connection for 
a low back disorder to include a low back strain.  While the 
February 2002 Board decision did not specifically deny 
entitlement to service connection for a low back disorder/low 
back strain, such claim was implicitly denied.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (holding where 
veteran files more than one claim with RO at same time, and 
RO decision acts (favorably or unfavorably) on one claim but 
fails to specifically address other claim, the second claim 
is deemed denied, and the appeal period begins to run); see 
also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005). 

In Ingram, the Court, in applying the holding in Deshotel, 
held that a claim remains pending until there is either a 
recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent claim 
for the same disability.  Ingram v. Nicholson, 21 Vet. App. 
232, 243, 164 (2006).  While the Court applied such holding 
to an RO decision, it would be equally applicable to a Board 
decision, as it is a decision by VA.  

Reading the February 2002 Board decision, it is clear that 
the Board considered that portion of the Veteran's claim that 
involved the low back disorder/low back strain.  For example, 
the decision stated the following:

As noted above, the law provides that the 
Board shall reopen a claim if the 
evidence presented since the last final 
rating or Board decision is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  In this 
respect, the opinions of Dr. Baumzweiger, 
as well as the opinion of the November 
2000 examiner are both new, and they both 
present evidence which links a back 
disorder to the appellant's in-service 
back injury.  As such, the Board finds 
that the claim of entitlement to service 
connection for a back disorder must be 
reopened.

As the claim has been reopened, and as 
the duty to assist the appellant in the 
development of this claim has been 
fulfilled, the Board turns to the merits 
of the claim. . . .  

[T]he evidence shows that the appellant 
has been remarkably consistent in 
presenting his medical history.  That is, 
since the beginning he has claimed that 
he sustained a back injury after falling 
while marching in basic training.  
Supportive of this claim is a service 
medical record showing treatment for a 
back strain after marching.  
Additionally, the postservice records 
include at least two separate VA opinions 
which link current back pathology to the 
appellant's in-service injury.  The first 
being the repeated opinion of Dr. 
Baumzweiger, and the second opinion is 
that offered by the November 2000 VA 
examiner who found that it was not 
unreasonable to associate the appellant's 
present problems with the in-service 
injury.  While the Board acknowledges 
that Dr. Shea in October 1988 did not 
find any link, Dr. Shea prefaced his 
opinion with the recommendation that the 
appellant be examined by a neurosurgeon.  
Moreover, while some examiners have 
questioned whether the appellant even has 
a lipoma and whether his symptoms are 
related to his obesity, as of December 
2000 the diagnosis of a spinal lipoma 
continues to be viable.

Accordingly, after balancing the evidence 
both for and against the claimant, the 
Board finds that the evidence is in 
equipoise.  Therefore, the doctrine of 
reasonable doubt is for application.  
Hence, the Board grants service 
connection for a spinal lipoma.

The Board reopened the claim for service connection for a low 
back disorder but limited the grant of service connection to 
a "spinal lipoma."  

Based upon the language used in the February 2002 Board 
decision, the Board finds both that the substance of any 
claim of entitlement to service connection for a low back 
disorder/low back strain was adjudicated by the Board and 
that the Veteran could deduce that the claim for service 
connection for a low back disorder/low back strain was 
adjudicated.  This is substantiated by the fact that after 
the RO effectuated the Board's decision, the Veteran asserted 
he warranted an effective date going back to 1986.  Thus, the 
Veteran thought his claim for service connection for a low 
back disorder had been addressed.  Additionally supporting 
the Board's finding that the Veteran had deduced his claim 
for service connection for low back disorder/low back strain 
had been adjudicated in the February 2002 Board decision is 
the fact that the Veteran submitted a claim to "reopen" for 
"low back strain" in December 2002.  The appellant is not 
new to VA's adjudication system and his actions and words 
indicate he was aware that the claim had been denied, 
otherwise he would not be asking to reopen a claim of 
entitlement to service connection for a low back strain 
following the Board's February 2002 decision.

The Veteran did not appeal the February 2002 Board decision.  
It is final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7104.  

As a result of both Board decisions becoming final, the 
Veteran cannot obtain an effective date earlier than February 
22, 2002, for the award of service connection for low back 
disorder.  His assertion that he should be granted a 1986 
date cannot be pursued without formally attempting to vitiate 
the finality of those very Board decisions.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (where a claim for an 
earlier effective date represents disagreement with an 
effective date assigned pursuant to a final decision, in the 
absence of an attempt to vitiate the finality of that 
decision through an allegation of clear and unmistakable 
error, the claimant has merely raised a "freestanding" 
effective date claim that cannot remove the finality of the 
prior decision)

Following the February 2002 Board decision, the next time the 
Veteran submitted a statement involving his low back was July 
2, 2002.  Thereafter VA reopened the claim and awarded 
service connection for "low back disorder" and assigned an 
effective date of July 2, 2002.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to July 2, 2002, for the 
award of service connection for a low back disorder.  
38 U.S.C.A. § 5110.  See also 38 C.F.R. § 3.400(r) (effective 
date of an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 38 
U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").

The Board has reviewed the evidence of record between 
February 2002 and July 2002 to see if the Veteran filed a 
claim, an informal claim, or expressed a written intent to 
file a claim for service connection for a low back disorder 
and finds nothing in the record to support such a finding.  
See 38 C.F.R. §§ 3.1(p), 3.155.  

For the reasons described above, an effective date earlier 
than July 2, 2002, for the award of service connection for a 
low back disorder cannot be granted, as there is nothing in 
the record that establishes a basis to award an earlier 
effective date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (in case where law, as opposed to facts, is 
dispositive, claim should be denied or appeal terminated 
because of the absence of legal merit or lack of entitlement 
under the law).

Finally, assuming that the February 2002 Board decision did 
not implicitly deny a claim for entitlement to service 
connection for a low back disorder/low back strain, the 
Veteran would still not be entitled to an earlier effective 
date.  Prior to July 2, 2002, the preponderance of the 
evidence is against a finding that the Veteran had a post-
service low back disorder/low back strain which had been 
attributed to service.  Stated differently, entitlement arose 
for service connection for a low back disorder/low back 
strain no earlier than September 5, 2002.  On that date, the 
Veteran underwent a VA examination wherein the examiner noted 
the Veteran's pain in the thoracic area had progressed to 
some disk degeneration, which he implied was related to 
service.  Resolving reasonable doubt in favor of the Veteran, 
this established a separate disability other than the 
thoracic lipoma, where a competent professional attributed 
the separate disability to service.  

Prior to the September 2002 examination, the Board concludes 
that the preponderance of the evidence is against a finding 
that the Veteran had anything other than a spinal lipoma that 
had been attributed to service by a competent professional.  
In other words, there was a lack of competent evidence of a 
nexus between a post service low back disorder/low back 
strain, other than a lipoma, and service to show entitlement 
to service connection.  See, e.g., June 1992 MRI of 
lumbosacral spine (showing a finding of a herniated disc, but 
no competent opinion attributing it to an in-service injury); 
September 1992 VA clinical record (Dr. Baumzweiger diagnosed 
the Veteran with a lipoma of thoracic back and no other low 
back disorder); September 1992 VA electromyography report 
(showing normal electromyography of the left and right 
lumbosacral and thoracic paraspinal muscles); January 1993 VA 
MRI of lower spine (showing a normal study); October 1993 VA 
examination report (examiner stated specific cause of 
Veteran's thoracic and lumbar spine pain remained 
"undetermined"); October 1995 VA hospitalization summary 
report (showing the Veteran reported spinal back pain due to 
a fall in service and the discharge diagnosis not including 
anything involving the low back); November 2000 VA medical 
record (examiner limited the Veteran's "current back 
problems" to "spinal cord damage from lipomas and scar 
tissue."); December 2000 VA examination report (showing 
examiner attributed much of the Veteran's orthopedic 
complaints to fibromyalgia).

Thus, based upon the Board's review of the evidence and even 
assuming that the February 2002 Board decision did not 
address the claim for service connection for low back 
disorder/low back strain, the facts establish entitlement to 
service connection for low back disorder/low back strain was 
warranted based upon the September 5, 2002, VA examination.  
See 38 U.S.C.A. § 5110(a) (effective date shall be fixed in 
accordance with the facts found).  September 5, 2002, is also 
the date "entitlement arose."  38 C.F.R. § 3.400 (effective 
date shall be date of claim or date entitlement arose, 
whichever is later).  Thus, even if the Veteran's 1992 claim 
seeking service connection for a low back disorder (on the 
basis of new and material evidence) has remained pending 
since that time, the date entitlement arose is September 2, 
2002-the later date.  Since September 5, 2002, is after the 
currently-assigned July 2, 2002, effective date, an effective 
date earlier than July 2, 2002, is clearly not warranted 
under this alternative scenario as well.  


ORDER

Entitlement to an effective date earlier than July 2, 2002, 
for the award of service connection for lower spine disorder 
is denied.



REMAND

As to the claim for service connection for neurogenic 
bladder, the last supplemental statement of the case 
addressing this claim was issued in February 2003.  Since 
that time, additional evidence has been received that is 
relevant to the claim that the agency of original 
jurisdiction has not reviewed and has not been the subject of 
a supplemental statement of the case.  The Veteran has 
specifically stated he does not waive initial consideration 
of some of the evidence by the agency of original 
jurisdiction.  Thus, this claim must be remanded.  See 
38 C.F.R. § 20.1304(c).

As to the claim for what evaluation is warranted for 
depression as of July 2, 2002, a statement of the case 
addressing this claim was issued in January 2006.  Since that 
time, additional evidence has been received that is relevant 
to the claim that the agency of original jurisdiction has not 
reviewed and has not been the subject of a supplemental 
statement of the case.  The Veteran has not waived initial 
consideration of the evidence by the agency of original 
jurisdiction.  Thus, this claim must be remanded.  See 
38 C.F.R. § 20.1304(c).

As to the following claims: (1) what evaluation is warranted 
for left carpal tunnel syndrome as of June 13, 2006?; (2) 
entitlement to service connection for right shoulder 
disability; and (3) whether new and material evidence has 
been received to reopen a claim for service connection for 
fibromyalgia, they were adjudicated in July 2007 and January 
2008 rating decisions.  The Veteran has submitted a notice of 
disagreement for each claim.  There is no statement of the 
case addressing any of these claims in the claims file.  
Thus, they must be remanded for issuance of a statement of 
the case in compliance with the holding in Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case addressing the following claims: 
(i) what evaluation is warranted for left 
carpal tunnel syndrome as of June 13, 
2006?; (ii) entitlement to service 
connection for right shoulder disability; 
and (iii) whether new and material 
evidence has been received to reopen a 
claim for service connection for 
fibromyalgia.  The Veteran and his 
representative should also be informed of 
the requirements to perfect an appeal 
with respect to these issues.  If the 
Veteran perfects an appeal with any of 
the claims, the RO should ensure that any 
indicated development is completed before 
the case is returned to the Board.

2.  The RO should readjudicate the 
following claims: (i) entitlement to 
service connection for neurogenic bladder 
and (ii) what evaluation is warranted for 
depression as of July 2, 2002?  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


